IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,           : No. 408 MAL 2015
                                        :
                  Respondent            :
                                        : Petition for Allowance of Appeal from
                                        : the Order of the Superior Court
            v.                          :
                                        :
                                        :
LESTER C. BUCHER, SR.,                  :
                                        :
                  Petitioner            :


                                    ORDER



PER CURIAM

      AND NOW, this 23rd day of September, 2015, the Petition for Allowance of

Appeal and Appointment of Counsel are DENIED.